TATE, Judge.
This expropriation suit concerns the taking of a servitude for borrow pit purposes on a 67.99-acre tract owned by the defendant landowners. It was consolidated for trial and for appeal with another suit of the same title involving another taking on another portion of the parent tract owned by the defendants, the decision in which was rendered this date, 149 So.2d 164.
For the reasons stated in the companion suit, the judgment in the present suit is affirmed. The defendants-appellants are taxed with the costs of the present appeal.
Affirmed.